Name: Council Decision 2009/981/CFSP of 18Ã December 2009 amending Common Position 2006/318/CFSP renewing restrictive measures against Burma/Myanmar
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  civil law;  criminal law
 Date Published: 2009-12-19

 19.12.2009 EN Official Journal of the European Union L 338/90 COUNCIL DECISION 2009/981/CFSP of 18 December 2009 amending Common Position 2006/318/CFSP renewing restrictive measures against Burma/Myanmar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 April 2006, the Council adopted Common Position 2006/318/CFSP renewing restrictive measures against Burma/Myanmar (1). (2) There are no longer grounds for keeping one person on the list of persons, entities and bodies to which Common Position 2006/318/CFSP applies, HAS ADOPTED THIS DECISION: Article 1 The person mentioned in the Annex to this Decision shall be removed from the list set out in Annex II to Common Position 2006/318/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 18 December 2009. For the Council The President Ã . TORSTENSSON (1) OJ L 116, 29.4.2006, p. 77. ANNEX PERSON REFERRED TO IN ARTICLE 1 # Name Identifying information (inc. Ministry) Sex (M/F) E7c Aung Khaing Moe Son of Myo Myint, d.o.b. 25.6.1967 (believed to be currently in UK; went before entered on list) M